DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This office action is a first office action non-final rejection on the merits. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a Divisional Application from 15/149,500 (now US Patent 10,910,873).
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-35 of application 15/179,500 (now  U.S. Patent No. 10,910,873). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an apparatus for initiating a transfer of a load between a primary power source and a secondary power source and a computer program product configured in a similar manner without patentable distinguishable features. (It is acknowledged that claims 25-35 from U.S. Patent No. 10,910,873 were newly added during prosecution and after initial restriction).
Regarding claim 11, claim 25 of U.S. Patent No. 10,910,873 discloses an apparatus for initiating a transfer of a load between a primary power source and a secondary power source, comprising: 21Docket No.: 2016P00290 US01 (150US5) a processor; and a memory including computer program code which, when executed by the processor, causes the apparatus to: sense an electrical signal providing power from the primary power source to the load; detect a non-conforming power event by determining that a parameter of the electrical signal is  
Regarding claims 12-19, these are rejected with claims 26-33 from U.S. Patent No. 10,910,873.
Regarding claim 20, claim 35 of U.S. Patent No. 10,910,873 discloses a computer program product comprising a non-transitory computer readable medium having computer readable code stored thereon, which when executed by a processor, causes an apparatus to perform: 23Docket No.: 2016P00290 USO1 (150US5) sensing an electrical signal providing power from a primary power source to a load; detecting a non-conforming power event by determining that a parameter of the electrical signal is greater than a first threshold value; responsive to detecting the non-conforming power event, determining a quantity of non- conforming power events that occur during a first time interval; comparing the determined quantity of non-conforming power events to a second threshold value; and responsive to the determined quantity of non-conforming power events being greater than the second threshold value, generating a control signal. (See Claim 35 on U.S. Patent No. 10,910,873). 




Allowable Subject Matter
4.	Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Noguchi was the closest prior art of record, Noguchi discloses an fluorescent LED lighting device and lighting ON/OFF mode switching method, however the prior art of record does not clearly discloses the specific configuration and control scheme of the claimed method for initiating a transfer of a load between a primary power source and a secondary power source, the method comprising: sensing an electrical signal providing power from the primary power source to the load; detecting a non-conforming power event by determining that a parameter of the electrical signal is greater than a first threshold value; responsive to detecting the non-conforming power event, determining a quantity of non- conforming power events that occur during a first time interval; comparing the determined quantity of non-conforming power events to a second threshold value; and responsive to the determined quantity of non-conforming power events being greater than the second threshold value, generating a control signal, as currently claimed, in combination with additional limitations from the rest of the claim and similar language in the other independent claims. 

Regarding claims 2-10, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jagjitpati et al (US 2015/0214785 A1) discloses an emergency lighting device for controlling a lighting means, comprising an energy store, such as a battery or an accumulator, a charging circuit for the energy store having connections for an AC voltage (alternating voltage), wherein the charging circuit has a potential isolation element, a potentially isolated clocked converter supplied from the energy store and having a switch, preferably a flyback converter, wherein the converter preferably can be supplied only by the energy store, a control circuit for controlling the switch, and a supply path from the secondary side of the converter to connections for the lighting means.

	Hsia et al (US 2015/0223303 A1) discloses a linear light-emitting diode (LED)-based solid-state universal lamp using an all-in-one LED driving circuit with a power factor correction (PFC) and control device operates normally for a regulated power and current from either electronic ballast or AC mains. The all-in-one LED driving circuit is configured to operate in a wide range of input voltages and frequencies, especially for various high voltages and high frequencies associated with various electronic ballasts. With a cycle-by-cycle current control and power switching at a constant on-time and varied off-time, an over-rated surge current is limited, preventing occasional fire hazards occurred in the ballast. When two shock protection switches are used in two lamp bases in the lamp, the universal lamp fully protects a person from possible electric shock during initial installation and re-lamping.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836